      Case: 1:18-cv-03979 Document #: 57 Filed: 05/10/19 Page 1 of 2 PageID #:197
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 CHARLES BERGER,

         Plaintiff,                                      Case No. 1:18-cv-03979

 v.

 SAM’S WEST, INC.,

         Defendant.



                          AGREED STIPULATION OF DISMISSAL

       Now come the Plaintiff, Charles Berger and the Defendant, Sam’s West, Inc., by and

through their respective undersigned counsel, and pursuant to Rule 41(a)(1)(A)(ii) of the Federal

Rules of Civil Procedure, hereby stipulate to the dismissal of the above matter with prejudice, with

each party bearing its own costs and attorneys’ fees.



Respectfully submitted,                                       Respectfully submitted,

CHARLES BERGER                                                SAM’S WEST, INC.

By:    /s/ David B. Levin                               By:   /s/ Susan M. Zoeller
       Attorney for Plaintiff                                 Attorney for Defendant
       Illinois Attorney No. 6212141                          Jackson Lewis P.C.
       Law Offices of Todd M. Friedman, P.C.                  211 N Pennsylvania St., Suite 1700
       333 Skokie Blvd., Suite 103                            Indianapolis, IN 46204
       Northbrook, IL 60062                                   Phone: (317) 489-6965
       Phone: (224) 218-0882                                  susan.zoeller@jacksonlewis.com
       dlevin@toddflaw.com
      Case: 1:18-cv-03979 Document #: 57 Filed: 05/10/19 Page 2 of 2 PageID #:198
                            CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2019 a copy of the foregoing Stipulation of Dismissal was

filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt.


                                                               /s/ David B. Levin
                                                               Attorney for Plaintiff
